Citation Nr: 1718281	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to an increased evaluation in excess of 40 percent for postoperative residuals of herniated disc, L4-5 and L5-21 (hereinafter lumbar spine disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran	

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2016, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.

The Board notes that although the Veteran did not submit a substantive appeal as to the matter of entitlement to a TDIU in his September 2011 VA-Form 9, this matter must still be considered in conjunction with the claim for an increased evaluation of the service-connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Moreover, most recently, in a July 2013 VA Form 21-8940, entitlement to a TDIU was expressly raised by the Veteran.  Id.  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

With regard to the Veteran's April 2010 service connection claim for arthritis, the Veteran did not initially specify which joints were the subject of his service connection claim at the time.  However, during the Veteran's August 2016 Board hearing, when providing testimony regarding his claim for arthritis, the Veteran's representative questioned the Veteran regarding his diagnosis of osteoarthritis of the knees.  See August 2016 Board Hearing Transcript, p. 13.  The Veteran stated that he always thought from working for a lot of years and walking with a limp, that his service-connected lumbar spine disability caused him to have two knee replacements.  Id. at p. 14.  The Veteran's representative told the Veteran during the Board hearing that he would help the Veteran obtain evidence to support his assertion that his bilateral knee disability was a result of his service-connected lumbar spine disability.  In this regard, the Board has characterized the arthritis claim as entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbar spine disability and listed it on the title page accordingly.


FINDINGS OF FACT

1.  The Veteran's current bilateral knee degenerative joint disease/osteoarthritis did not manifest within one year of his separation from service and is not otherwise the result of a disease or injury in service or his service-connected lumbar spine disability.

2.  Symptoms of the Veteran's lumbar spine disability have not included or more nearly approximated ankylosis or incapacitating episodes due to intervertebral disc syndrome.

3.  The evidence is at least evenly balanced as to whether the Veteran has objective neurologic abnormalities in the lower extremities associated with his service connected lumbar spine disability, causing symptoms most nearly approximating mild incomplete paralysis.

4.  The Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment when considering his education, special training and employment history.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an evaluation higher than 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5243 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate rating of 10 percent, but no higher, is warranted for left lower extremity radicular symptoms.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).  

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate rating of 10 percent, but no higher, is warranted for right lower extremity radicular symptoms.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).  

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; (West 2014) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, and VA examination reports.  

The Veteran was afforded VA examinations in connection with his lumbar spine disability claim in June 2009 and March 2016.  Each of these examinations was conducted by an appropriate examiner and included appropriate testing as well as a full description of the functional effects of the lumbar spine disability.  The opinions considered all the pertinent evidence of record, to include the statements of the Veteran, in order to adequately assess the nature and severity of the Veteran's lumbar spine disability.  Accordingly, the Board finds that the June 2009 and March 2016 VA examinations are adequate with regard to the appeal of an increased rating for lumbar spine disability.  Although the lumbar spine examinations do not provide range of motion in weight bearing and non-weight bearing and active and passive motion, the Board finds that it may nonetheless proceed to adjudication of the claim.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand for an additional examination of range of motion testing of the lumbar spine in compliance with Correia would not result in a higher rating, as a rating in excess of 40 percent would only be granted based on unfavorable ankylosis of the thoracolumbar spine.

The Veteran was not afforded a VA examination for his claimed bilateral knee disability decided herein; however, as there is no competent evidence that the Veteran's bilateral knee disability is related to service or a service-connected disability, a VA examination is not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).

The Board further notes that during the August 2016 Board hearing, the Veteran's representative stated that they would be submitting a CD-ROM disc to the Board containing MRI results from the Veteran's private treating physician regarding the Veteran's lumbar spine.  A later August 2016 letter from the RO was sent to the Veteran's current address of record indicating that the attached CD-ROM disc was being returned because they were unable to open the disc and upload the documents.  The letter explained to the Veteran that if he would like this information to be included with his claim, then he was to either provide a new CD disc with password, or provide the printed information to them.  The claims file does not contain a response from the Veteran or his representative following the August 2016 letter from the RO.

For the above reasons, the Board finds that VA has satisfied its duties to notify and assist at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  A remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

A. Service Connection - Bilateral Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).  The continuity of symptomatology provisions apply only to listed chronic conditions.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

If certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records do not show any evidence of arthritis of the knees or other chronic disability of the knees occurring within service, and there is no evidence of compensably disabling arthritis of the knees within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records are also devoid of any complaints or treatment regarding a knee disorder.  His February 1971 separation examination report shows that his knees were clinically normal.

Post service records include VA a May 2001 VA treatment showing that the Veteran had knee surgery in February 2000.  A November 2006 private treatment record shows that the Veteran presented for treatment with a history of osteoarthritis of the knees.  VA treatment records reflect that the Veteran had a left knee replacement in December 2003.  A July 2009 VA treatment record shows the Veteran underwent a left knee bone scan to evaluate his chronic left knee pain, resulting in findings that were unremarkable and consistent with his old surgery.  A March 2011 private treatment record lists left knee arthritis on the Veteran's problem list.  A February 2014 VA treatment record shows that the Veteran's chief complaint or medical diagnosis included degenerative joint disease of the knees.  A November 2014 VA treatment record shows that the Veteran had his left knee replaced again in September 2014 and it was taking a while to heal.  A March 2016 VA treatment record shows that the Veteran complained of right knee pain and that he injured it while exercising.  

There is no competent medical evidence of record showing that the Veteran's bilateral knee disability had its onset during active service or is related to any in-service disease or injury during active service.  Private and VA medical treatment records regarding a bilateral knee disability make no mention of any link between this condition and service.  In fact, the Veteran himself has not asserted that his current bilateral knee disability is related to service.  Accordingly, direct service connection for a bilateral knee disability on the basis that it was incurred or aggravated in service is not warranted.

As to whether the Veteran's current bilateral knee disability is related to his service-connected lumbar spine disability, neither the Veteran nor his representative have submitted any evidence to suggest that any such relationship exists.  Thus, the preponderance of the evidence weighs against the Veteran's claim.

The Veteran is competent to attest to symptoms of his bilateral knee disability, which is within the realm of personal experience.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of an alleged joint disability falls outside the realm of common knowledge of a lay person.

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for a bilateral knee disability have not been met.  The weight of evidence preponderates against finding a causal relationship between post-service bilateral knee disability and a disease or injury incurred or aggravated during service, including as secondary to service-connected lumbar spine disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B. Increased Rating - Lumbar Spine Disability

The Veteran contends that his service-connected lumbar spine disability is more disabling than currently evaluated.  He filed his increased rating claim in April 2009.  Service connection was established for a lumbar spine disability in an October 1974 rating decision.  The Veteran's service-connected lumbar spine disability has been rated as 40 percent disabling from May 1, 1982.  Throughout the period on appeal, the RO has continued the 40 percent rating that was originally assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 	
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The General Rating Formula provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, IVDS can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.  § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that pain by itself, even if throughout a joint's range of motion, does not constitute a functional loss entitling a claimant to a higher rating under the applicable DC or the DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

A November 2006 MRI of the Veteran's lumbar spine from St. Luke's Hospital showed mild disc bulging at L5-S1without any stenosis.  An October 2006 MRI of the lumbar spine showed remote surgical decompression at L4 and L5 with significant foraminal narrowing bilaterally.  A review of the Veteran's November 2004 private treatment records from Dr. T. M. do not show any complaints related to the low back, but show the Veteran's request for additional pain medication.  

Upon VA examination in June 2009, the Veteran reported chronic lumbar spine pain with associated muscle spasms and radiation into his right lower extremity.  He also reported occasional weakness, stiffness, fatigue, and lack of endurance.  He reported increase symptoms with prolonged walking, standing, repetitive bending, twisting movements, and cold weather.  The Veteran denied the use of any type of assistive devices.  He further denied any incapacitating episodes over the past 12 months.  Physical examination revealed that the Veteran walked with an antalgic gait and had increased lordotic curvature.  He had tenderness upon palpation at L4-L5 with tightness of the paravertebral muscles.  There were no spasms or weakness noted.  Range of motion testing revealed forward flexion to 45 degrees with pain beginning at 30 degrees and extension to 10 degrees with pain, left lateral flexion to
20 degrees with pain, right lateral flexion to 10 degrees with pain, and left and right lateral rotation each to 30 degrees with pain only at the extremes of motion.  Repetitive testing did not produce any changes except for increased pain.  Neurological examination showed that straight leg raise tests were positive bilaterally at 45 degrees for right sided back pain.  Muscle strength was normal in the lower extremities with excellent muscle strength and tone.  The Veteran had some sensory deficits along the L4-L5 dermatome to light touch sensation and pinprick sensation.  The Veteran received a diagnosis of postoperative residuals degenerative disk disease, herniated discs L4-L5, L5-S1.  The examiner also noted that the Veteran had some radicular symptoms but did not provide a clinical diagnosis of radiculopathy.

VA treatment records show continued treatment and complaints of back pain.  An April 2011 VA treatment record shows that the Veteran was able to bend forward to remove his shoes and socks.

Most recently, in March 2016, the Veteran underwent a Disability Benefits Questionnaire (DBQ).  He complained of increased low back pain since the last VA examination in June 2009.  The Veteran also complained of constant low back pain and reported flare-ups of increased pain.  The examiner noted his functional loss or impairment as a painful back.  The Veteran declined range of motion testing due to unbearable pain.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the lumbar spine midline.  There was no finding of radiculopathy or intervertebral disc syndrome and episodes requiring bed rest.  The Veteran reported the use of a cane for his back and knee conditions.  The examiner indicated that the Veteran's lumbar spine condition impacted his ability to work as it limited lifting, bending, walking and standing; however, the examiner noted that the Veteran was able to perform at least sedentary work.

During the Veteran's August 2016 Board hearing, he testified to an inability to walk far and suffering from back spasms.  He further testified that he had not been prescribed bedrest by a physician due to incapacitating episodes.  The Veteran also reported the use of a walker.

The Board has carefully reviewed the evidence of record.  In order to be entitled to a higher 50 percent rating for orthopedic manifestations under Diagnostic Code 5243, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  The preponderance of the evidence shows that the Veteran did not have unfavorable ankylosis of the thoracolumbar spine throughout the rating period on appeal.  The medical evidence of record contains either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The Board finds that the clear absence of unfavorable ankylosis during the rating period on appeal precludes assignment of a higher evaluation in excess of 40 percent under Diagnostic Code 5243 based on orthopedic manifestations.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning IVDS.  However, the Veteran does not contend, and the evidence of record, to include the Veteran's June 2009 and March 2016 VA examination reports, and private and VA treatment records, do not demonstrate incapacitating episodes due to IVDS, as defined by Note (1) to Diagnostic Code 5243, at any time during the rating period.  Thus, a higher 60 percent rating is not warranted based on such episodes. 

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for an increased rating for lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, the Board notes that Note (1) to 38 C.F.R. § 4.71a allows a Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with his service-connected lumbar spine disability.  Here, the Board finds that separate ratings of 10 percent are warranted for left and right lower extremity radicular symptoms due to the service-connected lumbar spine disability.  The June 2009 VA examination report shows that the Veteran's straight leg raises were positive bilaterally and that he had a lack of reflexes in his left patellar or bilateral Achilles.  The March 2016 VA examination report also noted similar findings, specifically noting that the Veteran suffered from neurological abnormalities related to his lumbar spine disability.

C. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16  (a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168   (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532   (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The analysis now turns to "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  A layperson is competent to testify in regard to the onset and continuity of symptomatology; however, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Prior to the Board's grant of separate 10 percent ratings for bilateral lower extremity radicular symptoms, the Veteran has been service-connected for posttraumatic stress disorder (50%), lumbar spine disability (40%), diabetes mellitus, type II, with peripheral neuropathy of the bilateral upper and lower extremities (20%), hypertension (10%), tinnitus (10%), bilateral hearing loss (0%), superficial residual staple scars of the left upper extremity (0%), and linear residual scars of the left upper extremity (0%).  His combined rating for these service-connected disabilities is 80%.  See 38 C.F.R. 
§§ 4.16 (a), 4.25.  Thus, he meets the schedular criteria for a TDIU.

In a May 2009 statement, the Veteran asserted that he was having trouble doing his job at work due to his back pain.  He further stated that he was always in pain and that he was short-tempered with people.  He stated that his back pain had gotten worse from his constant pain and that he had tried to continue working for 31 years, but could not seem to do it any longer.

Upon VA examination in June 2009, the Veteran reported that he missed work only for medical appointments.  The examiner found that he was able to perform sedentary employment not requiring any prolonged standing and walking.  It was also noted that he was a mailman for the Post Office.  

In a September 2011 VA-Form 9, the Veteran wrote that he was in pain from his back and that none of the medications he was taking provided him with any relief.  He stated that he was still working, but it was becoming more and more difficult.  

In July 2013, the Veteran submitted a January 2011 FMLA form, which included the conditions for which he sought medical leave (severe pain in his low back, severe arthritis in both knees, and pain in both shoulders).  The health care provider indicated that the Veteran was unable to perform his job function of prolonged walking with a bag on his shoulder due to the conditions listed.

In a VA Form 21-8940 completed by the Veteran in July 2013, he reported that he had not worked since April 2013 due to the fact that he became too disabled to work in December 2012.  According to the Veteran, he left his last job as a letter carrier, where he worked for the United States Postal Service (U.S.P.S.) for the past 34 years, due to his service-connected disabilities of posttraumatic stress disorder and lumbar spine disability.  He further indicated that he completed two years of college and did not have any other education or training before and since becoming too disabled to work.

In a March 2016 VA PTSD examination, the Veteran reported that he was currently unemployed and retired from the Post Office in 2013.  He stated that he had to retire because of his temper, his declining health, and that he did not have the strength anymore.  The VA examiner opined that the Veteran was not considered to be unable to obtain or maintain gainful employment but he would likely function best in a low stress job with little to no interaction with the public; otherwise, the job would have the potential to aggravate his PTSD.  

In a March 2016 VA diabetes mellitus examination, the examiner opined that the Veteran was able to perform at least light physical and sedentary work due to his diabetes.  Upon March 2016 VA examination of the Veteran's lumbar spine disability, the examiner indicated that the Veteran's lumbar spine disability impacted his ability to work as it limited lifting, bending, walking and standing; however, the examiner noted that the Veteran was able to perform at least sedentary work.

At an April 2016 VA hearing loss and tinnitus examination, the examiner wrote that the Veteran had a significant enough hearing loss to suggest that in more challenging listening environments, such as those with significant background noise and relying heavily on verbal communication, he may struggle to communicate effectively due to his hearing loss.

There is some inconsistency in the evidence regarding whether the Veteran is precluded from substantially gainful employment on account of only his service-connected disabilities.  However, when viewed in the light most favorable to the Veteran, the Board finds the evidence is at least in equipoise as to this issue.  Accordingly, after resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's claim for a TDIU should be granted.  


ORDER

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected lumbar spine disability, is denied.

Entitlement to an increased evaluation in excess of 40 percent for lumbar spine disability is denied.

A separate 10 percent rating for left lower extremity radicular symptoms is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent rating for right lower extremity radicular symptoms is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


